Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS’s filed 8/15/19 and 12/16/19 have been considered in full.

Drawings
The Drawings filed 8/15/19 are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the gearbox mechanism of claim 1, the cam-actuated torque block od claim 11, and the cam assembly of claim 21, specifically:
Claim 1 requires a cam follower for maintaining contact with the circuitous pathway; a pivot lever rotatably coupled to the cam follower; a cam-actuated torque block driving through a three-dimensional circuit of movement in response to rotation of said cam elements; and an output element that is engaged by the cam-actuated torque block.
Claim 11 requires a cam follower rotatably coupled to the pivot lever, wherein the cam follower follows a three-dimensional circuit of movement.
Claim 21 requires each cam element has a portion of a circuitous pathway formed in the planar surface of said cam elements; wherein said cam elements are configured to receive a cam follower of a pivot assembly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID MORGAN. FENSTERMACHER
Primary Examiner




/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658